DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hall effect sensor of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8 and 21 are objected to because of the following informalities:  These claims recite “the upper section and upper annular band having a set of blade apertures.” Presumably this was intended to be “the upper section and upper annular band have a set of blade apertures.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 1 recites “an upper section,” and a “mid-section,” however, applicant’s specification paragraph 48 describes the “upper portion” as part of the “mid-section” and not a separate element, making it unclear what is attempting to be claimed. Further, line 6 recites “the top portion” which was not previously claimed. These terms are inconsistent and confusing. Appropriate correction is required. Note Claim 19 has the same issue. 
Claim 1 line 9 recites “upper flybar mounts,” however, this term is not found in the specification with a corresponding drawing part number, therefore, it is unclear what is attempting to be claimed. Appropriate correction is required. Note claim 19 has the same issue. 
Claim 1 line 8 recites that the upper propellers and mounts extend through the “housing structure” while lines 12-13 recite that the lower propellers are secured to the “lower annular band” and counter rotate to the upper propeller blades. It is uncaelr if the upper blades are attached to the “upper band” and if the upper blades and upper section rotate with the upper blades or not since the upper blades are only described with reference to the “housing structure” in general. These recitations are somewhat inconsistent and not entirely clear. Appropriate correction is required. Note claim 19 has the same issue. 
Claim 1 lines 15-19 recite that the “main shaft” is freely rotatable within the “hollow shaft” and that the main shaft connects to “the top portion” (upper section? See above) and “base section” while the hollow shaft rotates the upper propeller propellers. It is then unclear what rotates the lower propellers, since they are intended to counter rotate, but cannot rotate with either the main shaft or the hollow shaft. They would appear to be floating in space as claimed and it is unclear what they are attached to that counter rotates. Further confusing the shaft recitations in dependent claims 3, 14, and 19 also recite “the hollow main shaft,” which lacks antecedent basis. It is unclear which shaft is being claimed since only a “main shaft” and a “hollow shaft” were previously claimed, but not “a hollow main shaft.” Appropriate correction is required. 
Claim 3 line 8 recites “the middle post,” which lacks proper antecedent basis. No middle post was previously claimed. Appropriate correction is required. Note claim 19 has the same issue. 
Claim 3 lines 6 and 11 recites “the pair of / each upper propeller mounting structures,” which lacks proper antecedent basis. No pair of upper propeller mounting structures was previously claimed. Appropriate correction is required. Note claim 19 has the same issue. 
The terms “substantially” in claims 1, 11, 19, and 22, "near" in claim 6, and “generally” in claims 16 and 17 are relative terms which render the claims indefinite.  The terms “substantially,” "near," and “generally” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required. 
It is unclear what, exactly, is attempting to be claimed in claim 10. The claim reads as though electrical signals come from a hand of a user, which is presumably not how the device operates. Presumably there is a sensor or other component that detects hands or gestures and relays the detected signals to the receiver, but this is unclear from the claim. Appropriate correction is required. 
Claims 12 and 13 recite “the three-dimensional object,” which lacks antecedent basis in the claims. No “three-dimensional object” was previously claimed. Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US Patent No. 9,216,363 B2).
In Reference to Claim 1, 7-11, 16, and 18
 	Sullivan teaches (Claim 1) A flying toy comprising: a housing structure having an upper section (item 12, fig’s 1 and 2), a mid-section (item 16, fig’s 1 and 2) and a base section (item 14, fig’s 1 and 2); wherein the mid-section is positioned between the upper section and the base section and is formed by a lower annular band (item 20, fig’s 1 and 2) and an upper annular band (item 18, fig’s 1 and 2), which during operation rotate in opposite directions to each other (column 4 lines 17-24), and further configured to rotate independently of the top portion and base section (column 3 lines 46-55); a pair of upper propeller blades (items 32, fig’s 1 and 2) secured to upper propeller mounts that extend through the housing structure and are configured for rotation (items 62/64, fig. 2); a pair of flybars (items 40, fig. 2) secured to upper flybar mounts configured to rotate and further configured to pivot along a vertical plane (item 66, fig. 2, 
(Claim 7) wherein the base section includes lower legs formed therein to support the flying toy on a surface (items 14a and 14b, fig. 2);
(Claim 8) wherein the upper section and upper annular band having a set of blade apertures and a set of flybar slotted apertures configured to permit the pair of upper propeller blades and the pair of flybars to secure through the housing to respective mounts (upper and lower apertures in item 18 through which items 40/32 and their mounts extend through, fig’s 1 and 2, not separately labeled);

(Claim 10) wherein the signals received by the receiver are created from signals bounced from a hand gesture from a user (column 5 line 59 – column 6 line 19; note the “object” below the device could be a hand; “…from a hand gesture from a user” is merely functional language and since a hand could be used to perform this function, the structure disclosed meets this claim limitation);
(Claim 11) further comprising a three-dimensional object mounted to a top portion that is freely mounted on the upper section such that the three-dimensional object is substantially free from rotation when the hollow shaft rotates (head portion of item 12 is mounted to item 12; column 3 lines 46-55);
(Claim 16) wherein the housing structure is generally a hollow polyhedral or non-polyhedra shaped housing structure having at least vertical symmetry (items 18, 22, and 24 are hollow and generally cylindrical);
(Claim 17) wherein the housing structure is generally a hollow spherical, elliptical, ovoid, or cylindrical shaped housing structure (items 18, 22, and 24 are hollow and generally cylindrical).
Sullivan fails to teach the drive items and transmitter/receiver being housed in the base section of claim 1. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have located the drive items and transmitter/receiver in the base section instead of the lower mid-section merely as a matter of engineering design choice, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). The drive elements and transmitter / receiver would operate the same way located anywhere in the lower body of the device generally along the central axis, therefore, merely locating these components in the base section instead of the lower portion of the mid-section is a matter of rearrangement of parts without an operational distinction and is, therefore, merely a matter of engineering design choice and not a patentable advance. 

In Reference to Claim 18
 	The modified device of Sullivan teaches all of claim 1 as discussed above. 
Sullivan further teaches (Claim 18) further comprising safety arcs extending in front of the leading edge of the upper [] propeller blades (items 33, fig’s 1 and 2).
	Sullivan fails to teach safety arcs for the lower blades. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided safety arcs on the lower blades as well as the upper blades merely as a matter of engineering design choice, since it has been held that duplication of parts is an obvious matter of design choice unless a new or unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Since Sullivan teaches the feature of putting safety arcs on blades, merely adding this feature to all the blades or to all the rotating components would be an obvious addition in order to make the device safer, and would not produce any new or unexpected results, therefore, this minor addition is not a patentable advance. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Helmlinger et al. (US Patent No. 6,960,112 B2).
In Reference to Claim 2
 	The modified device of Sullivan teaches all of claim 1 as discussed above. 
Sullivan further teaches (Claim 2) wherein the hollow shaft is [connected to] an upper rotor drive coupler component positioned in the upper annular band and upper section of the housing structure (item 60, connected to item 62, fig. 2 and column 4 line 67 – column 5 line 4).
	Sullivan fails to teach the feature of the connection being a press fit connection. 
	Helmlinger teaches a press fit connection as well as that a press fit connection and many other types of connections are suitable for connecting components of a rotating flying device (column 3 lines 6-13).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the rotating flying device of Sullivan with the feature of a press fit connection as taught by the rotating flying device of Helmlinger for the purpose of providing a conventional and secure connection between components as taught by Helmlinger (column 3 lines 6-13), making the device more durable, more reliable, and more attractive to the users. 
	Further, the examiner notes that it has been held that selection of a known element based on its suitability for its intended use is an obvious matter of engineering design choice and not a patentable advance. See Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Merely claiming a particular type of known connection when one of many known connections would work equally well is not a patentable advance. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of De La Torre (US Patent No. 8,348,712).
In Reference to Claim 6
The modified device of Sullivan teaches all of claim 1 as discussed above. 
Sullivan fails to teach the feature of claim 6.
De La Torre(Claim 6) The flying toy of Claim 1 further comprising: magnet[] positioned on [a] lower [portion] (item 223, column 3 line 61 – column 4 line 26); hall effect sensor configured to monitor the rotation of the [device] and further in communication with [a] circuit board (item 228, column 3 line 61 – column 4 line 26); and a programming set of instructions to control an RPM of the motor to cause the motor to produce a near constant RPM as the power source is depleted (column 3 line 61 – column 4 line 26; note the device is programmed to control the RPM’s, “as the power source is depleted” does not add structure to the claims, since the system would operate the same way with a depleting power source to regulate / control constant RPM’s).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the rotating toy of Sullivan with the feature of a hall effect sensor, magnet, and programming as taught by the rotating toy of De La Torre for the purpose of allowing the device to be able to sense and control the rotational speed of the device as taught by De La Torre (column 3 line 61 - column 4 line 26), allowing the device to operate more consistently, making the device more reliable and more attractive to the users.  

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Schwartz (US PGPub. No. 2013/0324004 A1).
In Reference to Claims 11-13
The modified device of Sullivan teaches all of claim 1 as discussed above. 
The examiner further notes that, broadly interpreted, it appears Sullivan also teaches all of claim 11, however an alternate rejection of claim 11 is set forth below. 
Sullivan fails to teach the removable figurine of claims 12 and 13. 
Schwartz teaches (Claim 11) further comprising a three-dimensional object mounted to a top portion that is freely mounted on the upper section such that the three-dimensional object is substantially free from rotation when the hollow shaft rotates (item 60, fig. 2; note substantially free from rotation was taught in Sullivan above);
(Claim 12) wherein the three-dimensional object is removably attached to the upper section (paragraph 0035);
(Claim 13) The flying toy of Claim 12, wherein the three-dimensional object is a figurine (fig. 2 and paragraph 0035).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the spinning figurine device of Sullivan with the feature of making the figurine detachable as taught by the spinning figurine device of Schwartz for the purpose of allowing a user to attach different figurines to the device as desired as taught by Schwartz (paragraph 0035), making the device more versatile, and more interesting and attractive to the users. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Zimet (US Patent No. 7,946,526).
In Reference to Claim 14

Sullivan further teaches (Claim 14) wherein the gear train includes a shaft gear for rotating the hollow main shaft (item 58, fig’s 2-6), [].
Sullivan fails to teach the counter rotating gears of claim 14. 
Zimet teaches a gear train further includes an end gear in a counter rotation direction to [a] shaft gear, the end gear being meshed to [a] lower annular band, such that during operating, the motor rotates the hollow main shaft in one direction while rotating the end gear in a counter rotating direction. (items 514 and 512 and shafts 310 and 312, column 7 lines 51-63).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the counter rotating flying device of Sullivan with the feature of counter driven gears / shafts as taught by the counter rotating flying device of Zimet for the purpose of creating a more stable and controllable rotation to the second set of propeller blades and therefore to the device as taught by Zimet (US Patent No. 7,946,526), making the device more reliable, and more attractive to the users. 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Cooper (US Patent No. 10,059,437).
In Reference to Claim 15
The modified device of Sullivan teaches all of claim 1 as discussed above. 
Sullivan fails to teach landing gear of claim 15. 
Cooper teaches (Claim 15) further comprising: landing gear secured to the lower legs further assisting with landing and takeoff from a surface (items 28, fig’s 1 and 2).


In Reference to Claims 16-17
The modified device of Sullivan teaches all of claim 1 as discussed above. 
The examiner notes that it appears all of the limitations of claims 16 and 17 appear to be taught in Sullivan since items 20/24/18 are hollow, generally cylindrical, and the device is vertically symmetric (fig. 1). However, an alternate rejection is set forth below. 
Cooper also teaches (Claim 16) wherein the housing structure is generally a hollow polyhedral or non-polyhedra shaped housing structure having at least vertical symmetry (items 1/10/20, fig’s 1);
(Claim 17) wherein the housing structure is generally a hollow spherical, elliptical, ovoid, or cylindrical shaped housing structure (items 1/10/20, fig’s 1, cylindrical).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the housing of the flying device of Sullivan cylindrical and symmetrical as taught by the flying device of Cooper for the purpose of making the housing of the device of a shape that is safer and more protected from the elements as taught by Cooper (abstract), making the device safer, more reliable, and more attractive to the users. 
	Further, it has been held that changes in shape are obvious matters of design choice absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JOSEPH B BALDORI/            Primary Examiner, Art Unit 3711